Citation Nr: 1543080	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Whether there was clear and unmistakable error (CUE) in an August 2003 rating decision that denied service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1979, March 1980 to September 1980, and February 2002 to September 2002, and has additional periods of National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In December 2014, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge (VLJ).

Also on appeal is a claim to reopen a claim for service connection for a right knee condition, and an issue regarding a debt.  As these are before another VLJ who conducted a hearing in August 2012, they will be addressed by that VLJ in another decision.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA compensation purposes.

2.  The record shows that the Veteran's tinnitus had its onset during a period of active service.

3.  Hypertension was noted upon the Veteran's entry into his February 2002 to September 2002 period of service, and the competent evidence of record shows that hypertension was not aggravated beyond its normal progression during that period of service.

4.  The competent evidence of record does not establish that the Veteran's hypertension was diagnosed or otherwise had its onset during a pre-2002 period of active service, to include a period of active duty for training.

5.  The claim of CUE in the August 2003 rating decision amounts to nothing more than a claim that the RO erred when it evaluated the facts before it.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).

4.  The claim of CUE in the August 2003 rating decision is legally insufficient.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In December 2011, prior to the RO's initial unfavorable December 2012 decision, the RO provided adequate notice as to the evidence that is needed to support the Veteran's claims for service connection for hearing loss, tinnitus, and hypertension.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and identified non-VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Additionally, VA provided examinations and obtained medical opinions in January 2012.

The Board notes that the VCAA does not apply to claims for CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, the Board finds that discussion of the VCAA is unnecessary in this regard.

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and with the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

A.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id.  

Here, a January 2012 VA audiology examination report documents Maryland CNC speech discrimination scores of 94 percent, bilaterally.  The following pure tone thresholds were documented, in decibels:


HERTZ (Hz)
Jan. 2012
500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
10
10
15
15
15

These results show that the Veteran did not have hearing loss for VA compensation purposes when he was examined in January 2012.  Further, the record fails to show that the Veteran demonstrated hearing loss within the meaning of 38 C.F.R. § 3.385 at any time during the period on appeal.

Based on the foregoing, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.  Accordingly, the Board finds that the evidence is against service connection for bilateral hearing loss because evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).


B.  Tinnitus

During his December 2014 Board hearing, the Veteran reported that his tinnitus had its onset during deployment in 2002 and continued thereafter.

In December 2011, a non-VA audiologist documented the Veteran's report of exposure to noise from jet aircraft, heavy equipment, and turbine engines during service and opined that it is at least as likely as not that the Veteran has tinnitus that is the result of his exposure to hazardous noise while in service.

The January 2012 examiner opined that it is less likely than not that this condition was caused by or a result of military noise exposure because the Veteran demonstrated normal hearing sensitivity in the left ear and only mild hearing loss in the right ear at high frequencies when examined in January 2012, he had normal hearing sensitivity at all frequencies tested during military service, and there are no documented reports of tinnitus in his STRs.

The Board finds it highly probative, however, that an August 2002 "Statement of Medical Examination and Duty Status" (DA Form 2173) indicates that the Veteran was evaluated for tinnitus at Wurzburg Hospital in February 2002.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Thus, in light of the foregoing, the Board finds that the January 2012 examiner's opinion is inadequate as it is based on an incorrect factual basis-that there are no documented reports of tinnitus in the Veteran's STRs-and finds the Veteran's competent report that his tinnitus had its onset in 2002 highly probative.

Accordingly, the Board finds that service connection for tinnitus must be granted, as the evidence shows that it had its onset during a period of active service.


C.  Hypertension

The Veteran has asserted that his hypertension had its onset during his February 2002 to September 2002 period of service.

For VA disability rating purposes, the term hypertension means that the diastolic blood pressure (bottom number) is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure (top number) is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2014).

The Veteran's STRs include the report of a December 2001 examination that was conducted contemporaneous to the Veteran's 2002 reenlistment.  This report documents a finding of elevated blood pressure (143/64) and a December 2001 "Individual Medical History" report (DA Form 8007-R) indicates that the Veteran had hypertension that was being controlled by Diovan at that time.  A record dated July 2002 documents a blood pressure reading of 150/88.

The STRs do not show that hypertension had its onset during a pre-2002 period of service and there is nothing in the file to suggest that the Veteran's pre-2002 STRs are incomplete.  Overall, the record shows that hypertension was first documented in 2001.  Thus, the Board finds that the evidence is against finding that hypertension had its onset during a previous period of active service, to include a period of active duty for training (ACDUTRA) in the Air or Army National Guard.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).   In addition, the pre-2002 record does not show that hypertension had its onset within one year of the Veteran's discharge from a previous period of active service.  The Board notes here that the chronic disease presumption does not apply to claims based on a period of ACDUTRA.  38 C.F.R. §§ 3.303(b), 3.309(a); 38 U.S.C.A. §§ 1101(3); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

In light of the Veteran's December 2001 examination report, the Board finds that a preexisting disability was noted upon the Veteran's entry into service for the period from February 2002 to September 2002.  As to whether it was aggravated by that period of service, the Board notes the Veteran's blood pressure was 143/64 in December 2001 and 150/88 in July 2002, which reflects a noncompensable evaluation by VA standards, and thus, the July 2002 reading does not represent an increase in severity of the disability itself.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

However, to the extent that an increase in severity is shown, a VA clinician who examined the Veteran in January 2012 opined there is no indication that his hypertension was aggravated beyond the normal progression of the condition during his 2002 period of service.  This opinion is adequate because the examiner considered the relevant history of the Veteran's hypertension, provided a sufficiently detailed description of the condition, and provided analysis to support the opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  No competent evidence contradicts it.  Thus, the evidence is clear that hypertension was not aggravated by service.  

Although the Veteran has asserted that there is a causal relationship between his service and his hypertension, the Board finds that he is not competent to provide this evidence.  Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder is due to or was aggravated by service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that the Veteran's hypertension was not caused by or aggravated by service and the Veteran is not competent to demonstrate otherwise.

For the foregoing reasons, the Board finds that the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  CUE Claim

In August 2003, the RO issued a rating decision in which it denied service connection for a right knee condition on the basis that the STRs failed to show an in-service injury.  Thereafter, the Veteran filed a timely notice of disagreement with the August 2003 rating decision, but failed to perfect his appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(a) & (b), 20.1103 (2014).  Under the applicable criteria, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

In his November 2011 claim and June 2012 brief, the Veteran argues that there was CUE in the August 2003 rating decision.  In substance, he contends that he sustained an injury to his right knee during his February 2002 to September 2002 period of service, a line-of-duty memorandum that was issued by the Department of the Army in March 2003 incorrectly notes that he sustained a left knee injury during service in July 2002, and numerous other documents show that he injured his right knee during service in 2002.  The Veteran asserts that evidence was overlooked in August 2003 and an incorrect decision was issued based on that oversight.

To establish a valid CUE claim, a veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The veteran must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the veteran is only asserting disagreement with how the VA evaluated the facts before it; if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Although the Veteran has contended that the evidence of record in August 2003 includes a buddy statement in which a fellow serviceman reports that he witnessed the Veteran's in-service right knee injury, review of the file reveals that this statement was added to the record in March 2010.  Additionally, in April 2010, the Veteran submitted a photocopy of the Army's March 2003 line-of-duty memorandum that was altered by hand to indicate that the Veteran sustained a right knee injury in July 2002.  In September 2010, VA received an altered photocopy of the Veteran's August 2002 "Statement of Medical Examination and Duty Status."  In the copy that was of record in August 2003, the "Statement of Medical Examination and Duty Status" shows that the Veteran injured his left knee in July 2002, but the copy received in September 2010 was altered by hand to indicate that the Veteran sustained either a right knee or bilateral knee injury in July 2002.

Although the Veteran asserted during an August 2012 Board hearing that the altered documents were provided by the Department of the Army, the Board notes that this evidence was submitted by the Veteran and "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, in light of the inconsistencies between the original and the altered documents and the lack of evidence that shows that the altered documents are correct and authentic, the Board finds that the altered documents are of little probative value and the correct facts were before the RO when the initial claim for service connection was adjudicated in August 2003.  See Jandreau, 492 F.3d at 1376.

The Board finds that the Veteran has not made a legally sufficient claim for CUE.  The arguments amount to no more than asserting disagreement with how VA weighed the facts before it when it concluded that the available record did not contain sufficient evidence to verify an in-service injury.  In addition, the Veteran has not expressed, with any specificity, how the application of the cited laws and regulations would dictate a manifestly different result, a conclusion to which reasonable minds could not differ.   

Based on the foregoing, the Board finds that the alleged errors are not the kind of errors that would be CUE on its face.  Fugo, 6 Vet. App. at 44.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.

The claim that an August 2003 rating decision was clearly and unmistakably erroneous is legally insufficient and the appeal of this claim is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


